Citation Nr: 0335777	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  98-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for fatigue and joint 
pain due to an undiagnosed illness.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

(The issues of entitlement to service connection for a skin 
condition and for a dry eyes and mouth condition, to include 
due to an undiagnosed illness, and spastic dysphonia are be 
the subject of separate decisions.)


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
July 1981, February 1990 to August 1990, November 1990 to 
June 1991, and June 1991 to September 1991, including service 
in the Southwest Asia Theater of Operations.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(RO).  

In an August 2002 decision, the Board denied service 
connection for fatigue and joint pain due to an undiagnosed 
illness, and denied an increased rating in excess of 70 
percent for the veteran's PTSD.  The veteran appealed the 
Board's August 2002 decision to the U.S. Court of Appeals for 
Veterans Claims (the Court).

While the case was pending before the Court, in January 2003, 
the veteran's representative and the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Remand to the Board and to Stay Proceedings (Joint Motion) 
regarding the issues of entitlement to (1) service connection 
for fatigue and joint pain due to undiagnosed illness, and 
(2) an increased rating for PTSD.  

The Joint Motion was made on the basis that the Board's 
August 2002 decision failed to provide adequate reasons or 
bases regarding the requirements set forth in VA's amended 
duty to notify under VCAA and its implementing regulations, 
as required under holdings primarily of two determinations of 
the Court.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).

In particular, the parties noted that pursuant to Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), VA is required to 
notify the claimant which evidence VA will seek to provide 
and which evidence the claimant is to provide.  The parties 
further cited Charles v. Principi, 16 Vet. App. 370 (2002), 
which, the parties noted, found that a Board decision had 
failed to discuss the above discussed notice requirement, and 
failed to discuss whether documents referenced in the 
decision had satisfied that notice requirement.  

The Joint Motion stated that in light of these decisions, the 
Board's August 2002 decision failed to adequately discuss the 
new notice requirements, and failed to discuss if and how 
cited documents in the claims file (a rating decision, 
statements of the case, and supplementary statements of the 
case) notified the appellant of who, as between the appellant 
and VA, was responsible for obtaining which portion of the 
evidence necessary to substantiate her claim.  

Pursuant to a January 2003 Order, the Court granted the 
motion, and thereby vacated that part of the Board's August 
2002 decision that denied (1) a rating in excess of 70 
percent for service connected PTSD and (2) service connection 
for fatigue and joint pain due to an undiagnosed illness.  
That Order remanded the matter for action consistent with the 
January 2003 Joint Motion.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The final rule 
implementing the VCAA was published on August 29, 2001. 66 
Fed. Reg. 45,620-32 (Aug.29, 2001). 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

VCAA and the implementing regulations require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As part of the notice, VA is to 
specifically inform the claimant and her representative, of 
which portion of any evidence that is to be provided by the 
claimant and which portion of any evidence that VA will 
attempt to obtain on behalf of the claimant.  Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has not yet received such 
notice meeting these requirements.  Therefore, a remand is 
necessary to comply with these notice requirements under 
VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or her 
representation.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  In a subsequent decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  Under that decision no less than 
a one-year notice for response is required.  

Therefore, because of the change in the law brought about by 
the VCAA, a remand in this case is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimate responsibility to ensure that all appropriate 
development is undertaken in this case.

In this regard, the records shows that the veteran was last 
examined by VA for her PTSD in December 1998, almost five 
years ago.  Since then a number of medical records have been 
generated referable to this disability.  Fulfillment of the 
statutory duty to assist includes the requirement of 
conducting a thorough and contemporaneous medical examination 
that takes into account the records of prior treatment so 
that the evaluation of the claimed disability will be fully 
informed.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To 
that end, after seeking any additional treatment records that 
may be obtained pertinent to the veteran's PTSD, an 
appropriate VA examination should be scheduled to evaluate 
the current severity of the veteran's service-connected PTSD.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In addition, the RO must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002). 

2.   The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any private and VA medical 
records pertaining to treatment for PTSD 
since December 1998 that are not already 
of record.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination by 
a psychiatrist in order to determine the 
nature and severity of the service-
connected PTSD.  All tests deemed 
necessary should be performed.  The 
examiner should be asked to obtain a 
detailed employment history.  The 
examination is to include a Global 
Assessment of Functioning score.  Request 
the examiner to render an opinion as to 
the impact the veteran's PTSD has on her 
social adaptability and her 
employability.  A complete rational for 
any opinion expressed should be included 
in the report.  The claims folder should 
be made available to the examiner for 
review before the examination.  

4.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the issues on 
appeal.  If a determination remains 
unfavorable to the veteran, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


